Judgment of resentence, Supreme Court, New York County (Carol Berkman, J.), rendered July 16, 2008, resentencing defendant to a term of seven years with five years’ postrelease supervision (PRS), unanimously affirmed.
The court properly resentenced defendant pursuant to Correction Law § 601-d to comply with the requirement that PRS be part of the court’s oral pronouncement of sentence (see People v Sparber, 10 NY3d 457 [2008]). We reject defendant’s arguments that the court lacked authority and jurisdiction to correct his sentence once he completed the prison portion thereof (see People v Hernandez, 59 AD3d 180 [2009]). Defendant’s double jeopardy argument, which is of a type that requires preservation (see People v Gonzalez, 99 NY2d 76, 82-83 [2002]), and his remaining challenges to the resentencing are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find them without merit (see Hernandez, supra). With regard to defendant’s argument that the resentencing court had discretion to let stand the original sentence, which unlawfully lacked a provision for PRS, we conclude that Correction Law § 601-d and Penal Law § 70.85, when read together, make clear that a court imposing a resentence pursuant to these enactments has no discretion to omit PRS without the prosecu*453tor’s consent, which was lacking here. Concur—Tom, J.P., Friedman, Gonzalez, Sweeny and McGuire, JJ.